Citation Nr: 1452754	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, including as secondary to exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from February and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  

The Veteran's psychiatric claim on appeal was initially characterized as a claim of service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, as he has been diagnosed as having anxiety disorder, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder.

The Board notes that a June 2012 rating decision denied entitlement to service connection for a prostate disability, hypertension, high cholesterol, and neuropathy of all extremities.  A notice of disagreement was received by the RO in June 2012.  The Veteran was provided with a statement of the case in February 2014; however, he did not submit a substantive appeal.  Therefore, these matters are not for consideration herein.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to this appeal.  In this regard, the documents in the VVA file include VA treatment records dated from July 2011 to June 2012 that may not have been reviewed by the Agency of Original Jurisdiction (AOJ).  (These records were not listed in the June 2012 Statement of the Case.)  This evidence is not accompanied by a waiver of AOJ consideration, permitting the Board to consider such records in the first instance.  However, the Board notes that the VA treatment records (some of which note current findings of heart disability but offer no nexus opinion) address a matter not in dispute, and are not pertinent to the remaining question in this matter.  As will be discussed below, current disability (heart disability) has already been established; therefore, the evidence does not have to be referred to the AOJ for review.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and therefore exposure to herbicides including Agent Orange is presumed. 

2.  The most credible and competent evidence does not support the conclusion that a heart disability had its onset in service or within one year of service discharge, or that any current heart disability is related to his active military service, including to the Veteran's presumed herbicide exposure in Vietnam.

3.  The preponderance of the evidence fails to support a diagnosis of PTSD in accordance with VA regulations. 

4.  A chronic psychiatric disorder was not noted in service or for many years after service; and, the Veteran's diagnosed anxiety disorder is not related to service.


CONCLUSIONS OF LAW

1.  Heart disability was not incurred in or aggravated by the Veteran's military service, may not be presumed to have been incurred in service (including from herbicide exposure in Vietnam).  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 

2.  The criteria for the establishment of service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect issues of entitlement to service connection decided herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in September 2010 and January 2011 of the criteria for establishing service connection (to include the criteria for PTSD), the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more is required. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include available service treatment records (STRs), service personnel records and pertinent, available post-service treatment (VA and private) records, has been completed.  The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran has been afforded the appropriate VA examinations to determine the nature and etiology of her claimed disabilities.  The 2011 VA examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA's duties to notify and assist are met. 

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular-renal disease is listed as a chronic disability under 38 C.F.R. § 3.309(a); therefore, this disability may be subject to service connection based on continuity of symptomatology. 

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted on a secondary basis for disability that is proximately due, the result of, or aggravated by service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Heart Disability

The Veteran contends that his currently diagnosed heart disability is causally related to his active service, to include his exposure to herbicides therein. 

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide. 38 C.F.R. § 3.307(a)(1)(6)(iii).  Here, the Board finds the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307 , 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based on Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 2010).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

STRs note that the Veteran complained of chest cramps in August 1967.  The examiner noted that these cramps were positional.  Examination was negative.  Impression was chest wall pain.  STRs are silent for complaints or findings related to a heart disability; an October 1967 separation examination report notes that the heart was clinically normal.

VA outpatient treatment records show that the Veteran first presented in the emergency room in November 2008 with complaints of shortness of breath and tingling extremity.  Examination revealed rapid atrial fibrillation and congestive heart failure, with no evidence of myocardial infarction.  He underwent catheterization, which showed normal coronary arteries.  Subsequent treatment records note the Veteran's ongoing cardiac care.  

A January 2011 VA heart examination report notes that the Veteran was still taking medication to manage his heart condition.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Heart rhythm was regular.  X-ray studies showed a normal sized heart.  The diagnosis was non-ischemic cardiomyopathy with atrial fibrillation and congestion heart failure, now in sinus rhythm.  

A February 2011 VA heart examination report notes that the claims file was reviewed.  The examiner opined that the Veteran's current heart disability was not incurred in service.  The examiner specifically noted that the current disability was not a continuation of any symptoms noted in service, including the complaints of chest cramps in 1967.  The examiner essentially stated that too many years had passed since the Veteran's service in his early 20's and his onset of his cardiac problems.

After careful consideration, service connection for a heart disability is not warranted. 

The Veteran's post-service treatment records and examination reports show a current heart disability, diagnosed as non-ischemic cardiomyopathy with atrial fibrillation.  This heart disability is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The criteria for presumptive service connection for non-ischemic cardiomyopathy with atrial fibrillation on the basis of herbicide exposure have not been satisfied.

The Board next turns to consideration of possible entitlement to service connection for heart disability on a direct-incurrence basis, but finds the claim also lacking in this respect.  There is no objective indication of in-service incurrence of any heart disability.  The Veteran's STRs (including a separation examination) are completely unremarkable for any complaint, treatment, or clinical diagnosis of a heart disorder during his active duty military service, as noted above.

The record also fails to show by objective evaluation that he manifested any heart disability to a degree of 10 percent by November 1968 (within the first year following his active duty service discharge, in November 1967).  The first recorded diagnosis of heart disability is not until November 2008, more than 40 years after service.

Although it is presumed that the Veteran was exposed to a toxic herbicide while in the Republic of Vietnam, there still has to be some competent and credible evidence that his current non-ischemic cardiomyopathy with atrial fibrillation is attributable to that exposure.  Here, there is no medical opinion etiologically linking his current non-ischemic cardiomyopathy with atrial fibrillation to his military service, including as due to his presumed exposure to herbicides.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

The Board finds medical evidence is needed to establish service connection in the instant case, since the Veteran's heart disability is not the type of condition that is readily amenable to mere lay probative comment regarding its etiology, given its inherent medical complexity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no indication that the Veteran is competent to attribute his heart-related symptoms to his military service, to include herbicide exposure therein.  These are inherently complex medical determinations that require specialized medical expertise.  The Veteran's lay statements regarding service connection for his current non-ischemic cardiomyopathy with atrial fibrillation are clearly not sufficiently competent to equal the weight of the credible and competent evidence against the claim.




Psychiatric Disability

The Veteran maintains that he currently has a psychiatric disability related to his military service in Vietnam.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Except where this traumatic event occurs while engaged in combat with the enemy, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

The Veteran's STRs, including an October 1967separation examination report, are negative for complaints or findings related to psychiatric disability. 

The Veteran submitted the instant claim in August 2010, stating that his PTSD began during his combat service in Vietnam.

Private treatment records dated in 2010 note the Veteran's belief that he had PTSD.  The treatment records note the Veteran's complaints of hypervigilance, insomnia and fatigue.  He denied suicidal ideation.  There is no evidence that the Veteran underwent a full psychiatric examination by this examiner to determine whether he has PTSD under the DSM-IV criteria.

A January 2011 VA PTSD examination report notes the Veteran's complaints of depression, anxiety and insomnia related to his heart disease and his inability to work.  He reported a history of combat during Vietnam, and feelings of helplessness, horror and fear associated with this time.  The Veteran denied receiving any psychiatric treatment or having any legal problems.  He denied any alcohol or other substance abuse.  Examination revealed no delusions, hallucinations, panic attacks, episodes of violence, or suicidal thoughts.  After reviewing the claims file, the examiner stated that a great deal of the Veteran's psychological distress centers on his concerns regarding his heart problems.  The examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, his diagnosis was anxiety disorder, not otherwise specified, which the examiner stated was at least as likely as not secondary to the Veteran's heart disability.  In this regard, the examiner noted that the Veteran "did experience some issues regarding fear of hostile military activity but he was reasonably well adjusted until he became diagnosed with heart failure and had to stop working."

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability. 

The Board finds that the opinion provided by the January 2011 VA examiner that the Veteran does not meet the criteria for a PTSD diagnosis is a definitive conclusion that is both probative and persuasive.  The VA examiner's opinions were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Indeed, a review of the record fails to establish a diagnosis of PTSD.  Without there being a diagnosis, establishing service connection under 3.304(f) fails.  

Due consideration has been given to the Veteran's personal belief that he suffers from PTSD.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  PTSD is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that diagnostic testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran has not demonstrated that he possesses the requisite medical training, expertise, or credentials needed to diagnosis psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). 

Turning to the question of service connection for an acquired psychiatric disorder, other than PTSD, the Veteran's STRs are absent of any notations regarding treatment or complaints related to a psychiatric disability.  Therefore the evidence does not demonstrate a psychiatric disability had its onset during his active service.  The earliest indication of a psychiatric disability (anxiety disorder) in the record was not until 2011, more than 40 years following his discharge from active duty.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that anxiety disorder is service-related, providing more limited evidence against this claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Board finds that the opinion provided by the January 2011 VA examiner is also probative that the Veteran's anxiety disorder is not related to or was incurred in service, but rather related to his non-service-connected heart disability.  The opinion is thorough, thoughtful and well-articulated in their rationale.  There is no medical opinion to the contrary.

The Board has not ignored the Veteran's statements made in support of his claim.  The Board again acknowledges that the Veteran is a layperson, and for the purpose of providing an etiological opinion, he is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as discussed above, an opinion concerning the diagnosis a psychiatric disability or a relationship between service and the Veteran's psychiatric disability is of a medically complex nature.  The diagnosis and analysis of etiology requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his anxiety.

Conclusion

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Service connection for a heart disability is denied.

Service connection for an acquired psychiatric disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


